Offense, murder; penalty, fifteen years in the penitentiary.
Appellant killed Paul and Virgil Hall at the home of his father. There was no witness present at the killing. Witnesses last saw the three together a few minutes before the killing and they were at that time apparently friendly. Appellant claims Paul and Virgil Hall accused him of derogatory remarks and actions toward their sister and that upon denial of such accusation he was attacked by them, one of them having a pistol and the other an iron bar, whereupon he shot them.
Motion was made to quash the indictment based upon the following state of facts: Two regular terms of court were provided by law for Rains County to be held in May and December of each year. At the regular May term the trial judge adjourned court without the appointment of any jury commission. A special term of court was held the following August when jury commissioners were appointed and a grand jury drawn, which subsequently returned an indictment for murder against appellant at the regular December term of district court. It is appellant's contention that the trial judge having intentionally failed to appoint jury commissioners at the regular term, the grand jury aforesaid was an illegal one and their action in indicting appellant was void. Arts. 1920 and 1921, R. C. S., (1925) authorize the calling of special terms of district court and grant power to impanel grand juries and vest in such court full authority to do the precise thing which was done in this case. Art. 5, Sec. 7, of the Constitution appears to vest authority in the Legislature to provide for such special terms and in obedience to such constitutional provision, the Legislature has so provided. We do not think there is any merit in appellant's contention and our conclusion is supported by the reasoning found in the following cases: *Page 502 
Stephens v. State, 93 Tex.Crim. R.; Gray v. State,99 Tex. Crim. 310; Ex parte Martinez, 66 Tex.Crim. R..
The mother of the two deceased Hall boys testified that she was at a social gathering at the house of appellant's father about a week prior to the killing and heard one Desmond say to appellant "So them boys are watching us and they know where that is at," and that appellant replied, "I am watching those boys and when I get a chance they won't talk." She testified this occurred at the west end of the house. On cross-examination she said her boys were in the house when she heard this conversation; that their names were not mentioned and that she did not know at the time to whom the conversation referred. As we understand the record it shows that after Mrs. Hall heard the statement made by appellant she watched him and observed that he was watching her boys and went to him and asked him why he was watching them. He denied that he was doing so and professed friendly feelings toward them. Appellant requested the court to withdraw her testimony embracing the threat on the ground that it was not shown to have been directed at either of the deceased boys. Miss Margaret Hall, a sister of the deceased boys, testified that on the occasion of the same social gathering she heard a conversation at the north end of the gallery between appellant and a party she did not know in which said party said to appellant, "Do you know if those boys know anything?" and appellant replied, "If they do they would not tell it because he would fix them where they could not tell it." Witness said after this statement was made they saw her; and the party talking to appellant said, "There is their sister," and appellant replied, "She won't tell anything, if she does I will fix her where she won't tell anything." Her testimony was objected to on the ground that the statement attributed to appellant applied to neither of the deceased boys.
The action of the court in admitting the testimony of Miss Hall and refusing to withdraw that of her mother is made the subject of bills of exception numbers one, two and three. The rule controlling is fairly stated by Mr. Branch as follows:
"Though the name of deceased be not mentioned when the threat was made, yet proof of same is admissible if it can bereasonably gathered that deceased was meant or included in the threat." Branch's Ann. Tex. P. C., Sec. 2072. The text is supported by Godwin v. State, 38 Tex.Crim. R.; Sebastian v. State, 41 Tex.Crim. R.; Howe v. State, 77 Tex.Crim. R.,177 S.W. 497, and many other authorities collated under said Sec. 2072. It is very *Page 503 
clear that the testimony of Miss Hall was not obnoxious to the principle stated. Considering the entire record we believe the mother's testimony was not objectionable. Something occurred between appellant and the Hall boys on the night of the party at his father's house. Appellant says they were accusing him of some improper remarks regarding their sister. He denied making the statements attributed to him by Mrs. Hall and her daughter, but asserts that he was warned by Mrs. Hall in the presence of the daughter that he had better watch her boys. He was supported in this claim by other witnesses, but Mrs. Hall and the daughter denied that any such warning was given by Mrs. Hall. It was for the jury to determine the truth of the controverted facts and if they believed appellant made the statement attributed to him by Mrs. Hall it may be "reasonably gathered" from all the facts and circumstances in the case that the remarks applied to deceased.
Numerous criticisms of the court's charge are found in the record. If there was foundation for some of them the charge must have been corrected to meet appellant's suggestions. Considering the instructions as a whole — including those given at appellant's request — we deem the criticisms without foundation.
Many bills of exception are found in the record relating to matters not adverted to in our opinion. None of the bills have been overlooked, but they are believed to be without merit and they are not deemed of sufficient importance to justify discussion.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.